IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                           NOS. PD-0234-17 & PD-0235-17

                              SCOTT NILES, Appellant

                                           V.

                               THE STATE OF TEXAS




                      ON APPELLANT’S AND STATE’S
                  PETITIONS FOR DISCRETIONARY REVIEW
                FROM THE FOURTEENTH COURT OF APPEALS
                             HARRIS COUNTY



      Per curiam.

                                       ORDER


      The Court refuses Appellant’s and the State’s petitions, but grants discretionary

review on its own motion and requests briefing from the parties on the following issue:

      Whether the Court of Appeals erred in reforming Appellant’s judgment to reflect
      conviction for a Class B misdemeanor.
The Clerk of this Court will send copies of this order to the Court of Appeals for the

Fourteenth District, the State Prosecuting Attorney, the District Attorney for Harris County,

and Appellant.




DATE ENTERED: June 7, 2017

DO NOT PUBLISH